PER CURIAM.
We affirm the defendant’s conviction and sentence. In so doing, we reject his contentions that the trial court erred by (1) refusing to suppress certain eyewitness identification testimony which the defendant claims was the result of an impermissi-bly suggestive show up, see Taylor v. State, 458 So.2d 1150 (Fla. 3d DCA 1984); Williams v. State, 438 So.2d 936 (Fla. 3d DCA 1983); (2) instructing the jury that the defendant’s flight upon his arrest could be considered in assessing his guilt, see Bundy v. State, 471 So.2d 9 (Fla.1985); and (3) arguably sentencing the defendant to seven years’ imprisonment under an invalid scoresheet showing a guideline sentence of seven to nine years rather than five and one-half to seven years, where the record clearly reflects the trial court’s intention to impose a seven year sentence under the correct scoresheet.
Affirmed.